     Case 4:16-cv-02424 Document 166 Filed on 10/12/18 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                              October 12, 2018
                                                                                       David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

DORIS DENISE NORRIS,                            §
individually and as next friend of              §
M.N., an injured minor,                         §
                                                §
                      Plaintiff,                §
                                                §
V.                                              §     CIVIL ACTION NO. H-16-2424
                                                §
KAWASAKI MOTORS CORP., USA,                     §
et al.,                                         §
                                                §
                      Defendants.               §

                                     FINAL JUDGMENT

       On October 10, 2018, following trial, the jury returned a unanimous verdict in favor of

Kawasaki Motors Corp., U.S.A., Kawasaki Heavy Industries, Ltd., and Kawasaki Motors

Manufacturing Corp., U.S.A., which the court accepted. (Docket Entry No. 163). This case is

dismissed, with prejudice. Each side is to bear its own costs. This is a final judgment.

               SIGNED on October 12, 2018, at Houston, Texas.


                                                    ______________________________________
                                                             Lee H. Rosenthal
                                                       Chief United States District Judge
